Pee Ctjeiam:
There are three short extracts from the charge of the court assigned as error. Whether we consider the charge as a whole, or the isolated and brief sentences referred to in the assignments, it is free from error. The proposition that the plaintiff is entitled to recover commissions as a broker from a man who never employed him, nor authorized him to sell the tobacco, cannot be sustained either upon reason or authority. It certainly is not supported by Smith v. Milligan, 43 Pa. 107, or Keys v. Johnson, 68 Pa. 42. In neither case is there any indication of the right of a broker to recover without a pre*604vious employment, while Reed v. Tomlinson, 14 Leg. Int. 116, and Inslee v. Jones, Bright. 76, are the other way. The case is too plain for argument.
Judgment affirmed.